NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               KATHLEEN DUNCAN,
                 Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2011-5066
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-698, Judge Christine O.C.
Miller.
              __________________________

              Decided: November 14, 2011
              __________________________

   KATHLEEN DUNCAN, Birmingham, Alabama, pro se.

    JOSHUA A. MANDLEBAUM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and FRANKLIN E. WHITE, JR., Assistant Director.
DUNCAN   v. US                                            2


                 __________________________

 Before BRYSON, CLEVENGER, and PROST, Circuit Judges.
PER CURIAM.

    Kathleen Duncan appeals the decision of the United
States Court of Federal Claims dismissing her complaint
for lack of subject matter jurisdiction. We have jurisdic-
tion to review this final decision of the Court of Federal
Claims based on 28 U.S.C. § 1295(a)(3). Because we agree
that the United States Court of Federal Claims did not
have jurisdiction over Ms. Duncan’s claim, we affirm.

                      I. BACKGROUND

     On October 13, 2010, Ms. Duncan filed a complaint in
the Court of Federal Claims against the United States.
Ms. Duncan’s complaint does not include a statement
setting forth the grounds for the Court of Federal Claims’
jurisdiction, the basis for her claim, or the relief she was
seeking but instead consists of a variety of documents
that appear to relate to Ms. Duncan’s efforts to receive
certain compensation as a victim of a crime. For example,
in her complaint Ms. Duncan provides a letter dated
February 17, 2005, addressed to Ms. Duncan from the
Federal Bureau of Investigation (“FBI”) informing Ms.
Duncan that her name had been referred to the FBI as a
possible victim of a crime and further instructing Ms.
Duncan that she had certain rights under the Crime
Victims’ Rights Act, 18 U.S.C. § 3771. The paragraph
listing a victim’s rights under the Act is circled and
starred, apparently by Ms. Duncan. Ms. Duncan’s com-
plaint additionally includes several documents connected
to a claim Ms. Duncan filed before the Alabama Crime
Victims’ Compensation Commission, which was denied.
3                                              DUNCAN   v. US


    The government filed a motion to dismiss Ms. Dun-
can’s complaint for lack of subject matter jurisdiction
under Rule 12(b)(1) of the Rules of the Court of Federal
Claims. On January 18, 2011, the court ordered Ms.
Duncan to respond to the government’s motion by Janu-
ary 31, 2011. On January 28, 2011, Ms. Duncan filed a
one-page response, explaining that she chose to file suit in
the Court of Federal Claims because of difficulties she
encountered while attempting to pursue her claim in
Alabama: “After all I been through with this state (Ala-
bama) court and attorney general that’s why I filed in
your court.”

    In an order dated January 31, 2011, the Court of Fed-
eral Claims dismissed Ms. Duncan’s complaint without
prejudice based on lack of subject matter jurisdiction.
The court noted that Ms. Duncan’s letter failed to address
the government’s arguments for dismissing Ms. Duncan’s
complaint. Additionally, it reviewed Ms. Duncan’s com-
plaint and explained that 18 U.S.C. § 3771, the statute
cited by Ms. Duncan, is part of the United States Crimi-
nal Code. As a result, the court concluded that it did not
have jurisdiction to address Ms. Duncan’s claim. Ms.
Duncan subsequently appealed to this court.

                      II. DISCUSSION

     We review the Court of Federal Claims’ dismissal of a
claim for lack of subject matter jurisdiction without
deference. Adair v. United States, 497 F.3d 1244, 1250
(Fed. Cir. 2007). The Court of Federal Claims is a court of
limited subject matter jurisdiction. Massie v. United
States, 226 F.3d 1318, 1321 (Fed. Cir. 2000). In other
words, the Court of Federal Claims only has the authority
(i.e., jurisdiction) to hear certain types of cases. Under
the Tucker Act, the Court of Federal Claims has jurisdic-
DUNCAN   v. US                                            4


tion over “any claim against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act, however,
is only a jurisdictional statute and does not create any
substantive rights against the United States. Rather, a
plaintiff trying to sue the United States in the Court of
Federal Claims first must “identify a substantive right for
money damages against the United States separate from
the Tucker Act itself,” before the Court of Federal Claims
can address a plaintiff’s claim. Todd v. United States, 386
F.3d 1091, 1094 (Fed. Cir. 2004) (emphasis added).

    Liberally construing Ms. Duncan’s complaint, Ms.
Duncan appears to assert a claim against the United
States under the Crime Victims’ Rights Act, 18 U.S.C.
§ 3771. Based on the plain language of the Act, we agree
with the Court of Federal Claims that it does not have
jurisdiction to address this claim. Section 3771(d)(6) of
the Act clearly states that the Crime Victims’ Rights Act
does not create a cause of action against the United
States for money damages: “Nothing in this chapter shall
be construed to authorize a cause of action for damages or
to create, to enlarge, or to imply any duty or obligation to
any victim or other person for the breach of which the
United States or any of its officers or employees could be
held liable in damages.”

    Moreover, to the extent that Ms. Duncan is seeking to
enforce certain rights to victims outlined in the Crime
Victims’ Rights Act, the proper forum for enforcing those
rights is not the Court of Federal Claims but instead “the
district court in which the defendant [i.e., the person
accused of the underlying crime] is being prosecuted for
5                                              DUNCAN   v. US


the crime or, if no prosecution is underway, . . . the dis-
trict court in the district in which the crime occurred.” 18
U.S.C. § 3771(d)(3). We have considered Ms. Duncan’s
additional arguments and find they also lack merit.
Consequently, because the Court of Federal Claims did
not have subject matter jurisdiction over Ms. Duncan’s
claim, it properly dismissed her complaint.

   For those reasons, we affirm the judgment of the
Court of Federal Claims.

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED